Citation Nr: 0806657	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-33 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for a cardiac 
disability, including Chagas' disease.

2.  Entitlement to service connection for hypertension, to 
include as secondary to a cardiac disability.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and O.B.
ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
February 1962, and from November 1963 to November 1967.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Muskogee, Oklahoma, that denied the benefits sought on 
appeal.  

The Board notes that in a July 2006 statement, the veteran 
raises an increased rating claim for hearing loss.  This 
issue is referred to the RO.

In September 2006 the Board remanded the matter for 
additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran's cardiac disability, including Chagas' 
disease, was not manifested during service, is not otherwise 
shown to be causally or etiologically related to service, and 
is not shown to have manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service.

2.  The veteran's hypertension was not manifested during 
service, is not otherwise shown to be causally or 
etiologically related to service, is not shown to have 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service, and is not 
secondary to any service-connected disability.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiac 
disability, including Chagas' disease, have not been met.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 
3.304,3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        A.  Cardiac Disability, including Chagas' disease
The veteran seeks service connection for a cardiac 
disability, including Chagas' disease.  To establish direct 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  

Alternatively, certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of the disease 
during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Cardiovascular disease has been 
identified as a chronic disease subject to presumptive 
service connection under 38 C.F.R. § 3.309(a).

Additionally, presumptive service connection may be granted 
under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e) for certain disorders associated with in service 
herbicide agent exposure.  In various correspondence the 
veteran has claimed his cardiac problems are the result of 
Agent Orange exposure while in Vietnam.  While in an August 
2006 correspondence the veteran states he does not claim that 
Chagas' disease is the result of herbicide exposure, due to 
his conflicting previous contentions in this regard, the 
Board will nevertheless address the issue.

At the outset, the Board finds that the veteran is not 
entitled to presumptive service connection for his cardiac 
disability, including Chagas' disease, as either a chronic 
disease or as a disease resulting from herbicide exposure.  
The earliest post-service medical treatment records are dated 
from 2004, nearly forty years after service.  Because no 
diagnosis of a cardiac disability or Chagas' disease was made 
within one year of the veteran's service separation, the 
presumption for service connection for chronic diseases does 
not apply.  §§ 3.307(a)(3), 3.309(a).  Presumptive service 
connection also may not be granted based on the basis of 
herbicide exposure because neither cardiac disabilities nor 
Chagas' disease are included in the list of diseases subject 
to such presumptive service connection.  §§ 3.307(a)(6), 
3.309(e).

The Board finds that service connection is also unwarranted 
on a direct basis.  As described in detail below, while the 
veteran has a current diagnosis of a cardiac disability, 
service medical records do not support the in-service 
incurrence of this disability and the preponderance of the 
evidence is against a link between his current disability and 
service.

The veteran currently suffers from a variety of cardiac 
problems, including sick sinus syndrome with intermittent 
artrial fibrillation status post permanent pacemaker 
implementation, ischemic coronary arterial disease, and 
hypertensive cardiomyopathy, according to a June 2005 report 
of James R. Higgins, M.D., for example.  Additionally, the 
veteran has devoted a great deal of effort in this appeal 
toward establishing a current diagnosis of Chagas' disease, 
which he believes is the root of his cardiac problems, and 
which he believes he contracted while on active duty in 
Panama.  The veteran contends that an illness for which he 
was hospitalized in September 1964 was misdiagnosed as 
pylenophritis (a kidney infection) at the time, and was 
actually Chagas' disease, and that his current cardiac 
problems are a direct result of having contracted Chagas' 
disease.  
The veteran's service medical records are devoid of any 
documentation of cardiac problems.  His entrance examination 
was normal.  Within the September 1964 treatment record it 
was noted the veteran's heart appeared normal.  There was no 
apparent cardiomegaly, there was a regular sinus rhythm, and 
there was no murmur or friction rub.  There is no other 
mention of the veteran's heart in the service medical 
records.  At discharge in 1967 the veteran's heart was found 
to be normal.  Further, while there is medical evidence 
directly linking the veteran's current cardiac problems to 
service, it is outweighed by other competent medical evidence 
that precludes a grant in this case.  

As for Chagas' disease, the veteran has submitted statements 
from Dr. Higgins supporting both a current diagnosis of the 
disease, and a link to service.  In his June 2005 report, Dr. 
Higgins stated, "[i]n my opinion, Mr[redacted] sick sinus 
syndrome is as likely as not, a result of the infection 
(Chagas Disease) he contracted while serving in the Navy in 
Panama in 1964. As a result of his current heart condition, I 
recommend consideration be given to [sic] service connected 
disability."  Additionally, at the October 2006 hearing the 
veteran's sister, a registered nurse since 1960, testified on 
his behalf.  In essence, she concurred that the illness 
documented in the service medical record from 1964 contains a 
misdiagnosis of pyelonephritis, and that her brother was 
actually suffering from Chagas' disease.  She additionally 
argued that the veteran's current cardiac disability is due 
to this Chagas' disease from service.  Also, the veteran has 
submitted a variety of internet materials on Chagas' disease 
and sick sinus syndrome.  

Evidence against the veteran's argument regarding Chagas' 
disease includes an August 2005 VA examination report and an 
October 2007 independent medical advisory opinion from an 
infectious disease specialist.  The August 2005 VA examiner 
concluded, "[i]n my opinion it is less likely that the 
veteran's current heart condition is secondary to the Chagas' 
disease."  The October 2007 infectious disease specialist's 
basic conclusion was that, "[i]t is less likely (i.e., a 
probability of less than 50 percent) that the patient 
currently has chronic Chagas' disease."

The Board has carefully considered all of the evidence in 
favor of and against the veteran's theory concerning Chagas' 
disease, and finds the evidence against the theory to be more 
probative, for several reasons.  First, both a VA physician 
and an infectious diseases expert have concluded that the 
veteran does not currently have Chagas' disease, and did not 
have it in service.  In contrast, only one physician, albeit 
a well respected cardiologist, has concluded otherwise, along 
with the veteran's sister, a registered nurse.  While the 
Board does find the veteran's sister's testimony probative, 
but not persuasive.  The Board is also highly persuaded by 
the October 2007 infectious diseases expert's report in 
particular because of its detail, thorough rationale 
supporting the conclusion, and explanation of the conflicting 
opinions already of record.  A chronological review of the 
medical evidence will help to explain this conclusion.

In his June 2005 report, Dr. Higgins stated that his opinion 
was based on the fact that during the veteran's 1964 
hospitalization in Panama, he had the following symptoms 
which are consistent with the acute stage of Chagas' disease: 
fever, rash, diarrhea, and vomiting.  Dr. Higgins also stated 
that the veteran's history of febrile illness, the fact that 
Panama is one of the few places where Chagas' disease 
commonly occurs, and the fact that he now has sick sinus 
syndrome, also support a diagnosis of Chagas' disease in 
service.

In August 2005 the veteran underwent a VA examination.  The 
VA examiner reasoned that in January 1962 the veteran sought 
treatment for dizziness associated with getting up too fast, 
and that this was reported before any episode of a febrile 
illness, indicating that the veteran most likely had some 
type of a vascular syndrome at an early age, or orthostatic 
hypotension, which could have been related to an undiagnosed 
heart condition.  The examiner also placed significance on 
the veteran's white blood cell count in 1964 as non-
supportive of Chagas' disease, and on the fact that current 
immunohistochemical testing is negative for T. cruzi 
antibodies, which would support Chagas' disease at present.  

In August 2006 Dr. Higgins responded to the VA examiner's 
report, and stated that the dizziness noted in 1962 was 
clearly orthostatic dizziness, which occurs in all of us at 
some point, and was not a manifestation of any kind of 
vascular syndrome or undiagnosed heart condition.

In October 2006 the veteran's sister testified at the 
hearing, and stated that the 1964 diagnosis of pyelonephritis 
did not make sense to her because although there was some pus 
found in the veteran's urine, his bacteria colony count was 
not high enough for this diagnosis.  She further reported 
that there was no way to determine with certainty the 
presence of Chagas' disease in a chronic stage, which was 
what she believes the veteran currently suffers from.  She 
reported that if Chagas' disease was not tested for in the 
acute phase, then it was difficult to detect it later in the 
chronic phase.  

In September 2007 the Board sought an independent medical 
advisory opinion to reconcile this evidence, and in October 
2007 the report was received by the infectious diseases 
expert, Howard S. Gold, M.D.  Dr. Gold stated that the 1964 
symptoms that were persuasive to Dr. Higgins are not 
indicative of Chagas' disease.  He stated that fever, 
headache, nausea, and anorexia are non-specific symptoms, and 
that a rash, conjunctival injection, and pyuria are symptoms 
that are not associated with Chagas' disease.  He stated that 
the typical features of Chagas' disease, including a chagoma, 
lymphadenopathy, hepatosplenomegaly, signs of myocarditis or 
heart failure, or cardiomegaly were not reported.  Absolute 
lymphocytosis, a symptom sometimes seen with acute Chagas' 
disease, was also not reported.  Dr. Gold stated, "[i]t is 
also not entirely clear that the patient had phylonephritis, 
as diagnosed, but this is a more plausible diagnosis than 
Chagas given the abnormal urine findings."  Dr. Gold also 
addressed the veteran's sister's contentions about the 
difficulties in diagnosing Chagas' disease, stating, 
"[w]hile no serologic test is 100% sensitive, Chagas 
serology is though to be relatively sensitive, >90%, which in 
itself is far greater than the 50% likelihood standard 
established for this review.  Dr. Gold reviewed all of the 
medical evidence of record and concluded that the veteran's 
current serologic data does not support a diagnosis of 
Chagas' disease, his current heart arrhythmias are not 
pathognomic, his echocardiogram readings are non-specific and 
lack evidence of abnormalities associated with Chagas' 
disease, and he has no report of megasyndromes of the GI 
organs, which may also be associated with Chagas' disease.

This report is highly persuasive to the Board.  Dr. Gold 
explains, why, for several medical reasons, the veteran does 
not currently manifest Chagas' disease.  He also provides 
several reasons for why the service medical records do not 
support a diagnosis of Chagas' disease from service, and 
explains why the symptoms persuasive to Dr. Higgins are 
actually not very supportive of the conclusion Dr. Higgins 
reached.  He further discounted the veteran's sister's 
suggestion that it cannot be known whether the veteran 
currently has Chagas' disease, by providing empirical data on 
the reliability of the serological testing, as well as his 
thorough assessment of the veteran's other bodily indicators 
that do not support Chagas' disease.

For all of these reasons, the Board finds the preponderance 
of the evidence is against the veteran's claim for service 
connection for a cardiac disability, including Chagas' 
disease.  The Board considered the veteran's arguments in 
support of his assertion that his current symptoms are 
related to service.  However, the veteran, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion in this regard.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board has also reviewed and considered 
the Internet materials submitted by the veteran.  However, 
the Court has held that generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish the nexus element.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Indeed, the internet 
material submitted in this case are not specific to the 
veteran's particular medical history and current 
symptomatology and thus while they are generally informative, 
they are not persuasive to the claim.  

In reaching these conclusions the Board notes that while 
Chagas' disease has been the subject of the medical opinions 
of record, no medical opinion has been obtained with respect 
to a direct connection between the veteran's current cardiac 
problems and service.  However, the Board finds that the 
evidence, which reveals that the veteran did not have any 
cardiac complaints or findings during service and does not 
reflect competent evidence showing a nexus between service 
and the disorder at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service 
and post-service medical records provide no basis to grant 
this claim, and in fact provide evidence against this claim, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).  

For all of these reasons, the veteran's claim for service 
connection for a cardiac condition, including Chagas' 
disease, is denied.

        B.  Hypertension
The veteran also seeks service connection for hypertension.  
He contends the condition is secondary to his cardiac 
disability.  Hypertension may also be considered under a 
presumptive theory of service connection based on the 
chronicity provisions of 38 C.F.R. §§ 3.307(a), 3.309(a).  
The record further suggests the veteran may be seeking 
service connection for his hypertension based on herbicide 
exposure, so this will be addressed as well.  

As above, at the outset the Board finds that the veteran is 
not entitled to presumptive service connection for 
hypertension as either a chronic disease or as a disease 
resulting from herbicide exposure.  The earliest post-service 
medical treatment records are dated from 2004, nearly forty 
years after service.  Because no diagnosis of hypertension 
was made within one year of the veteran's service separation, 
the presumption for service connection for chronic diseases 
does not apply.  §§ 3.307(a)(3), 3.309(a).  Presumptive 
service connection also may not be granted based on the basis 
of herbicide exposure because hypertension is not included as 
a disease eligible for such presumptive service connection 
under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).

Service connection is also not warranted on either a direct 
or secondary basis.  As described above, to establish direct 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  The veteran's claim 
fails because although he has a current diagnosis of 
hypertension, most recently documented in August 2005, there 
is no evidence that the condition was incurred in service or 
of a nexus to service.  The veteran's entrance examination 
was normal and his blood pressure was measured at 140/80.  In 
February 1959 his blood pressure was 130/70, in January 1962 
it was 138/98, in November 1963 it was 130/80, in December 
1963 it was 118/76, and in September 1964 it was 120/80.  At 
separation the veteran's blood pressure was 112/70 and his 
examination revealed normal findings.  These constitute all 
of the blood pressure readings available in the veteran's 
service medical records.  For VA purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.  While the veteran did have the one elevated 
reading in January 1962, the Board does not find that the 
veteran's readings were "predominately" high.  The isolated 
reading of January 1962 cannot constitute a diagnosis of 
hypertension in service.  There is also no nexus opinion 
associated with the file linking the veteran's hypertension 
to service.  For these reasons, the veteran's claim for 
direct service connection for hypertension is denied.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  Here, as 
stated above, the veteran has a current diagnosis of 
hypertension, but the veteran has not been service-connected 
for his cardiac condition, and no link has been made between 
hypertension and any other condition that is service 
connected which include only tinnitus and hearing loss, nor 
has the existence of such a link been contended.  For these 
reasons, service connection must be denied on a secondary 
basis as well.

The Board considered the veteran's arguments in support of 
his assertion that his hypertension is related to service.  
However, the veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion in this 
regard.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
further finds that although no VA examination has been 
conducted for hypertension, one is not warranted under the 
standards of McLendon, as set forth above.  In the absence of 
corroborating evidence establishing in-service incurrence, a 
current examination could do no more than speculate that the 
veteran's currently diagnosed hypertension is related to 
service based on the veteran's unsubstantiated count of 
service events.  For all of these reasons service connection 
is denied on a direct basis.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
December 2004, July 2006, and November 2006 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter of 
December 2004 specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  The letters of July and November 2006 provided 
the appellant with information concerning the evaluation and 
effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
        
Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing before the Board.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  He 
was afforded a VA examination in August 2005 and in October 
2007 an independent medical opinion was also obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  


ORDER

Service connection for a cardiac disability, including 
Chagas' disease, is denied.

Service connection for hypertension is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


